Citation Nr: 1205047	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  03-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for low back strain with degenerative disc disease, prior to February 19, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for low back strain with degenerative disc disease, since February 19, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant; Appellant's spouse



ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1970 to August 1972 and from November 1973 to July 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  
 
In May 2007, the Veteran and his spouse testified at a personal hearing held at the RO before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  Following the hearing, in January 2008, the Board remanded the claim for further evidentiary development.

In June 2008, the RO granted an increased rating of 40 percent the low back disability, effective February 19, 2004.  Both stages of evaluation of the low back remain on appeal; no other appellate issue remains outstanding.

In June 2009, the Board remanded both staged ratings for the low back disability for further procedural development.   

The Veterans Law Judge who presided at the May 2007 hearing is no longer employed by the Board.  By regulation, the Judge who conducts the hearing must participate in the adjudication of the claim.  38 C.F.R. § 20.707 (2011).  As that it not possible in this case, the Board offered and the Veteran requested a new hearing before another Veterans Law Judge sitting at the RO. The Veteran testified before the Board sitting at the RO in July 2011.  A transcript of the hearing is associated with the claims file. 
In January 2010, the Veteran submitted a statement and evidence in support of a claim for service connection for fibromyalgia.  As this claim was denied by the Board in June 2009, the statement represents a petition to reopen the claim.  However, as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

At the second Board hearing in July 2011, the Veteran stated that he had an appointment in August 2011 with a private physician for treatment for the low back disability.  Although the record was held open for thirty days, no evidence was received.   

Prior to issuing a decision on the appeal, the Board received additional correspondence from the Veteran dated in September 2011 and received by the Board in November 2011.  The correspondence contained a request and authorization by the Veteran to obtain additional VA treatment records.  The Veteran identified records of VA hospitalization in May 2009 and an outpatient treatment note by Dr. P. on a date in June 2010.  The Veteran noted that he was diagnosed and treated for degenerative lumbar disc stenosis and radiculopathy on those occasions.  

The claims file already contains records of VA hospitalization in May 2009.  However, the most recent VA outpatient treatment records in the file are dated in November 2009 with an addendum report by Dr. C.S.P in a VA rheumatology consultation in January 2010.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Evidence of VA outpatient treatment after November 2009 has not been considered by adjudicators and the Board is unable to determine whether any treatment after this date including that identified by the Veteran it is relevant to the issues on appeal and not cumulative of evidence already considered.  See 38 C.F.R. § 19.37.

Accordingly, the RO must request VA medical records pertaining to the Veteran that are dated from November 2009 to the present including a record of outpatient treatment by Dr. C.S.P. on June 23, 2010.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical treatment of the Veteran for his low back disability starting in November 2009 to include a record of outpatient treatment by Dr. C.S.P. on June 23, 2010.  Associate any records received with the claims file.  

2.  Request from the Veteran the identity, address, and authorization to obtain any records of private medical care for his low back disorder as he identified at the July 2011 Board hearing.  If authorized, obtain relevant records and associate any records received with the claims file.  

3.  Then, review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Readjudicate the claim for a rating in excess of 10 percent for low back strain with degenerative disc disease prior to February 19, 2004 and in excess of 40 percent thereafter.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

